Citation Nr: 1044700	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to July 23, 2009, and 
in excess of 50 percent on and after July 23, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to April 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in January 2004 by the 
VARO in Cheyenne, Wyoming, granting service connection for PTSD 
and assigning a 30 percent rating therefor, effective from 
January 2003.  

This matter was previously before the Board in September 2007, 
and most recently in January 2009, and on each such occasion, it 
was remanded for additional development by the RO or the VA's 
Appeals Management Center (AMC) in Washington, DC.  While the 
case remained in remand status, the AMC by its rating decision of 
November 2009 increased the initial evaluation for the Veteran's 
PTSD from 30 to 50 percent, effective from July 23, 2009.  Based 
on the foregoing action, the Board has restyled the issue to 
reflect the periods for which initial ratings in excess of those 
previously assigned are being sought.  Following the AMC's 
completion of the actions sought, the case has since been 
returned to the Board for further review.  

Received by the Board in July 2010 was additional documentary 
evidence that appears to have been originally received by the RO 
in April 2009, but not reviewed or referenced in any subsequently 
prepared and issued supplemental statement of the case.  

The Board herein partially grants the instant appeal, assigning a 
50 percent schedular rating for PTSD for the period prior from 
July 23, 2009, and a 70 percent schedular rating therefor from 
April 23, 2009, to the present.  The remaining questions as to 
entitlement to an initial rating in excess of 50 and 70 percent 
during the applicable periods are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the AMC.  




FINDINGS OF FACT

1.  From January 23, 2003, the date of claim, to April 22, 2009, 
the Veteran's PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  From April 23, 2009, to the present, his PTSD is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); or an 
inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  For the period from January 23, 2003, to April 22, 2009, the 
schedular criteria for the assignment of a 50 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2010).

2.  For the period from April 23, 2009, to the present, the 
schedular criteria for the assignment of a 70 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (2010) 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
became law in November 2000, and was thereafter codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010).  To implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.159A, 3.326(a) (2010).  The VCAA has also been 
the subject of various holdings of Federal courts. However, as 
the Board herein finds that there exists a plausible basis in the 
record for the assignment of initial ratings of 50 percent for 
PTSD for the period from January 2003 to April 2009, and a 70 
percent evaluation from April 23, 2009, and as the Board will 
remand for additional development and readjudication, the need to 
discuss VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated at 
this time.  The same is true with respect to the question of 
whether the AMC substantially complied with the directives set 
out in the Board's prior remands.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

Merits of the Claim for Initial PTSD Ratings

By this appeal, the Veteran seeks higher initial ratings for his 
PTSD, for the period prior to July 23, 2009, and on and after 
that date, alleging that the disorder in question is more severe 
than is reflected by the initial ratings assigned by the RO and 
AMC.  The Board herein limits its review to whether a 50 percent 
schedular rating is for assignment for PTSD for the period from 
January 23, 2003, to April 22, 2009, and whether a 70 percent 
schedular evaluation is warranted for PTSD from April 23, 2009, 
while deferring the question of whether initial ratings in excess 
of those herein assigned are for assignment throughout the appeal 
period, pending the completion of additional development as 
sought below.  

The record reflects that, pursuant to a claim received by VA on 
January 23, 2003, service connection for PTSD was established by 
RO action in January 2004, at which time a 30 percent rating was 
assigned therefor under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, effective from January 23, 2003.  A timely appeal as to the 
RO's action in January 2004 was initiated and perfected within 
the time limits prescribed by law, and therefore the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of 
initial rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found) is for 
application.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Examination reports are 
to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under the 
general rating formula for mental disorders, a 50 percent rating 
is warranted for PTSD if one exhibits occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent evaluation is warranted for PTSD if one exhibits 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); or an 
inability to establish and maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.  The criteria for a 70 percent 
rating are met if there are deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994); see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF of 31-40 indicates some 
impairment in reality testing or communication (e.g. speech is at 
times illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work).  American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition); see also 38 C.F.R. § 4.130; 
Carpenter, supra.  A GAF scale score of 21 to 30 denotes behavior 
that is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function is almost all areas (e.g., stays in bed 
all day; no job, home or friends).  Id.

Pertinent evidence includes the report of a VA examination in 
October 2003 showing a GAF scale score of 53 for PTSD, as 
manifested by daily intrusive thoughts, flashbacks, avoidance 
behavior, estrangement from others, emotional numbness, 
irritability, and anger.  In a report, dated in September 2007, a 
treating psychologist indicated that the Veteran had been 
administratively suspended from his job as a pilot since May 2006 
for anger-related issues, and had remained in that status through 
August 2007, when he was advised of a proposed employment 
termination.  The Veteran had been referred to that psychologist 
by his employer for anger management therapy and training in 
cognitive skills to assist in minimizing his anger, and it was 
noted by the clinician that the approximately 15-month treatment 
period had been increasingly difficult and anxiety provoking for 
the Veteran.  

The record also includes assessments made by VA clinicians when 
evaluating the Veteran during the course of outpatient visits 
from September 2007 to October 2008 and in the assignment of GAF 
scale scores ranging from 60 to 63 from September 2007 to April 
2008, 60 in July 2008, and 70 in October 2008.  VA psychological 
testing in May 2008 revealed a relatively rare profile indicating 
chronic emotional distress involving depression, anxiety, anger, 
and resentment, but without complaints of any such distress.  
Interpersonal avoidance and an intense mistrust of others were 
noted to intensify his anxiety and depression. 
VA examination in April 2008 yielded a diagnosis of PTSD, 
moderate, with a GAF scale score of 63.  VA examination on July 
23, 2009, identified PTSD and related depression for which a GAF 
score of 54 then and in the preceding three months was assigned.  
In the opinion of that VA examiner, the Veteran exhibited 
occupational and social impairment with deficiencies in most 
areas including work and family relations, judgment, thinking, 
and mood.  A high level of anxiety bordering on panic, depression 
impacting his ability to function independently, impaired impulse 
control leading to work suspension, difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships were noted.  

Received by the Board in July 2010 was February 2009 
correspondence from the Office of the Attorney General (AG), 
State of Wyoming, as to the Veteran's discrimination complaint of 
January 2008.  Therein, the Veteran was noted to have been placed 
on administrative suspension in May 2006 for alleged 
insubordination, misconduct, unsatisfactory work performance, and 
violations of State and/or agency rules or policies and to permit 
the Veteran to undergo certain employer mandated evaluations and 
treatment.  Various work-related incidents were therein described 
indicating a poor work adjustment, to include an inability to 
interact well with supervisors and co-workers.  Following 
negotiation, the Veteran was noted to have been removed from 
suspension and returned to work in May 2008.  No basis for the 
Veteran's alleged age or disability discrimination was found by 
the Wyoming AG.  

The Veteran himself has furnished credible and persuasive 
testimony, to include that provided at the Board hearing in 
January 2007, as to a level of greater severity of his PTSD than 
is reflected the ratings currently in effect.  His testimony 
bolsters the medical evidence that has been developed and which 
denotes a greater level of PTSD severity than reflected by 
currently assigned initial ratings.  And, while the Board is 
mindful that there is evidence both for and against the benefits 
sought on appeal, the evidence is at least in relative equipoise 
that a 50 percent schedular is for assignment for PTSD for the 
period from the date of claim, January 23, 2003, to April 22, 
2009, one day prior to the three-month period prior to the VA 
examination in July 2009 demonstrating social and industrial 
impairment in most areas, and a 70 percent rating from April 23, 
2009, to the present.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7; 
Mauerhan, supra.  


ORDER

From January 23, 2003, to April 22, 2009, a 50 percent schedular 
evaluation for PTSD is granted, subject to those provisions 
governing the payment of monetary benefits.  

From April 23, 2009, to the present, a 70 percent schedular 
evaluation for PTSD is granted, subject to those provisions 
governing the payment of monetary benefits.  


REMAND

The record indicates that the RO received evidence, dated in 
February 2009, from Wyoming AG regarding the Veteran's employment 
discrimination complaint, in April 2009, but did not thereafter 
adjudicate the claim for initial rating for PTSD on the basis of 
that evidence, nor referenced that evidence in a supplemental 
statement of the case in violation of 38 C.F.R. § 19.31 (2010).  
Notice is taken that the Veteran through his representative has 
attempted to waive RO review of that evidence, but the RO's 
obligation to review and adjudicate matters on the basis of 
evidence it receives is not discretionary and return of the case 
to the RO via the AMC is required to initiate that review.  

Moreover, the February 2009 AG correspondence indicates that not 
only had the Veteran undergone employer-directed anger management 
therapy from Dr. Rich, who has provided a synopsis of that 
treatment, other evaluation and/or treatment by Doctors Post, 
Thieman, and Perakos is therein referenced, records of which are 
absent from the file.  Efforts are needed on remand to obtain the 
pertinent evaluation and treatment records of Doctors Post, 
Thieman, and Perakos, as well as complete records from Dr. Rich.  

Accordingly, this case is REMANDED for the following actions:

1.  Ascertain from the Veteran whether the 
actions of the Board taken herein satisfy 
his appeal, and if so, no further action 
need be undertaken.  If the Veteran wishes 
to continue his appeal, undertake each of 
the actions which follow. 

2.  After obtaining authorization from the 
Veteran, obtain all pertinent examination 
and treatment records compiled by or on 
behalf of the Department of Transportation, 
State of Wyoming, involving the Veteran and 
Doctors Post, Rich, Thieman, and Perakos 
for inclusion in his VA claims folder.  

3.  Obtain all pertinent VA treatment 
records, not already on file, which were 
compiled since November 2009 for inclusion 
in the Veteran's VA claims folder.  

4.  Thereafter, readjudicate the questions 
of the Veteran's entitlement to an initial 
schedular and/or extraschedular rating in 
excess of 50 percent for PTSD from January 
23, 2003, to April 22, 2009, and in excess 
of 70 percent from April 23, 2009, to the 
present, based on all the pertinent 
evidence, including specifically the AG 
correspondence of February 2009, and all 
governing law and regulations.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case, which should contain notice of 
all relevant actions taken on the claims 
for benefits.  An appropriate period of 
time should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


